By the Court.
The dedication of the place in question for a public landing left the title, subject to that easement, in the defendants, with the right to the use, possession and control of the property in any mode not inconsistent with its use for a landing place. That public easement will not be affected by inclosing the landing place on all sides except towards the canal, leaving a convenient access at all seasons when the canal is navigable. The acts complained of will not encroach upon the rights of the public, or be in any other respect a nuisance.

Bill dismissed-